Plaintiff in error states that there are two questions presented in this case. From a perusal of the record, we conceive that there is only one question presented and that is, whether or not there was any evidence which would support a verdict in favor of the plaintiff. This is true because the court directed a verdict in favor of the defendant.
A careful perusal of the bill of exceptions, which we have considered although its propriety in the record is seriously questioned, shows that there was evidence to support a verdict in favor of the plaintiff and, therefore, the judgment should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.